ASSIGNMENT AND ASSUMPTION AGREEMENT THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of December 8, 2009, is between Delta Oil & Gas, Inc., a Colorado corporation, ( the "Assignor"), and Hillcrest Resources Ltd., a British Columbia, Canada corporation (the "Assignee"). RECITALS A. Assignor and the Assignee each are in the business of resource exploration; B. Subject to certain carried working interest partners (“CWIP”) and certain Royalty burdens, Assignor holds a one hundred (100%) interest in certain land leases known as the Donner Prospect in Newton County, Texas, (the “Working Interest”) as set forth in: the leases and assignments attached hereto as Exhibit A and which forms part of this Agreement (collectively the “Leases”); C. Assignor desires to assign to Assignee 60% of its Working Interest to Assignee (the “Assignment”); D. For purposes of this Agreement, the term “60% Working Interest” is defined as set forth in this Letter Agreement, including the right to participate at a 60% working interest in all future wells drilled on a total of approximately 243.81 acres as represented by the Leases and also includes the right to participate in any Areas of Mutual Interest (“AMI”) that may be acquired by the Assignor; and E. Assignee desires to accept the 60% Working Interest from Assignor, and to assume all of Assignor's obligations and liabilities with respect thereto in accordance with, and subject to, the terms and conditions set forth in this Agreement. AGREEMENT In consideration of the foregoing, the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Assignor hereby grants, bargains, sells, conveys, transfers and assigns to Assignee, her heirs, devisees, assigns and personal representatives, all of Assignor's right, title and interest in and to the 60% Working Interest, to have and to hold the same unto Assignee, her heirs, devisees, assigns and personal representatives forever. 2.Assignee hereby accepts the 60% Working Interest and agrees to assume, pay, discharge and perform all past, present and future obligations and liabilities of Assignor arising out of, or in any way connected with, the ownership of the 60% Working Interest and agrees to hold the Assignor harmless from any claim or demand, of any kind made hereunder 3.Assignee hereby agrees to pay to Assignor the lump sum of One Hundred and Eleven
